Citation Nr: 0901422	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for morphea or 
scleroderma with rheumatoid arthritis, including as secondary 
to service-connected hepatitis C. 

2.  Entitlement to an evaluation in excess of 70 percent for 
anxiety neurosis with a history of depressive reaction and 
post-traumatic stress disorder (PTSD) with residuals of a 
brain trauma injury.  

3.  Entitlement to an evaluation in excess of 60 percent for 
enucleation, left eye, with diabetic retinopathy, right eye.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C.  

5.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right knee injury.

6.  Entitlement to an initial evaluation in excess of 10 
percent for conjunctivitis, left eye, secondary to 
prosthesis.

7.  Entitlement to an initial compensable evaluation for 
lichen planus.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in August 2008.  During this hearing and in written 
statements received at the Board prior thereto, in April 2008 
and May 2008, the veteran raised a claim for service 
connection for a cataract in his right eye.  The Board refers 
this matter to the RO for appropriate action.  

The Board addresses the claims of entitlement to service 
connection for morphea or scleroderma with rheumatoid 
arthritis, including as secondary to service-connected 
hepatitis C, entitlement to an evaluation in excess of 70 
percent for anxiety neurosis with a history of depressive 
reaction and PTSD with residuals of a brain trauma injury, 
entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right knee injury, entitlement 
to an initial evaluation in excess of 10 percent for 
conjunctivitis, left eye, secondary to prosthesis, and 
entitlement to an initial compensable evaluation for lichen 
planus in the REMAND section, below, and REMANDS these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  On April 1, 2006, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran representing a withdrawal of his appeal on the 
claim of entitlement to an initial evaluation in excess of 10 
percent for hepatitis C.    

2.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

3.  The veteran's service-connected eye disability involves 
the anatomical loss of the left eye and diabetic retinopathy 
in the right eye, the latter of which results in visual 
acuity of, at worst, 20/200 and contraction of the visual 
field to, at worst, 8.75 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the veteran's withdrawal of a 
substantive appeal on the claim of entitlement to an initial 
evaluation in excess of 10 percent for hepatitis C are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for entitlement to a 70 percent evaluation 
for enucleation, left eye, with diabetic retinopathy, right 
eye, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.84a, Diagnostic Codes 
6009, 6064 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Higher Initial Evaluation - Hepatitis C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on April 1, 2006, prior to the promulgation of 
a decision in the appeal, the Board received written 
notification from the veteran indicating that he accepted the 
RO's February 2006 action of increasing the evaluation 
assigned his hepatitis C from 10 to 40 percent.  The Board 
construes this statement as sufficient to represent a 
withdrawal of the veteran's appeal on the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.  There thus remain no allegations of errors 
of fact or law for appellate consideration and the Board does 
not have jurisdiction to review the appeal on the withdrawn 
claim.  This claim must therefore be dismissed.

II.  Claim for Increased Evaluation - Bilateral Eye 
Disability

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice with regard to the claim 
being decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).
The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated September 2001 and 
January 2004, the first sent before initially deciding that 
claim in a rating decision dated May 2003.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
August 2005 and March 2006, reflects compliance with 
pertinent regulatory provisions and some of the case law, 
noted above.  In the letters, the RO acknowledged the claim 
being decided, informed the veteran of the evidence necessary 
to support that claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  The 
RO identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to send to VA all 
requested evidence.  

The content of the aforementioned documents does not reflect 
compliance with Vazquez-Flores.  Therein, the RO did not 
explain to the veteran the need to submit evidence describing 
the effect any worsening of his eye disability had on his 
employment and daily life.  The RO's failure to so inform the 
veteran does not prejudice the veteran in the disposition of 
his claim for an increased evaluation for an eye disability, 
however, because, as explained below, the evidence the 
veteran has submitted to substantiate that claim supports a 
favorable outcome.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  For instance, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to 
that claim, including service and post-service treatment 
records.  With regard to identified records dated in 1972 
from Portsmouth Naval Hospital, however, the RO's efforts in 
this regard were unsuccessful.  The RO also conducted medical 
inquiry in support of that claim by affording the veteran VA 
examinations, during which VA examiners discussed the 
severity of the veteran's service-connected eye disability.  
The veteran does not now assert that the reports of these 
examinations are insufficient to decide his claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

B.  Analysis of Claim

The veteran claims entitlement to an increased evaluation for 
his service-connected eye disability.  He asserts that the 
evaluation assigned this disability does not accurately 
reflect the severity of his eye symptomatology.  Allegedly, 
this disability involves a dark mark near, and tight skin 
around, his left eye and significant visual impairment.  The 
veteran asserts that this claim demands fairness; he 
questions why some veterans are rated 100 percent disabled 
secondary to PTSD while he is rated 50 percent for the loss 
of an eye.  He contends that this is inequitable.  He wants 
his eye back and claims that he should get a 100 percent 
rating for the loss thereof.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has rated the veteran's eye disability as 60 percent 
disabling pursuant to DC 6065.  DC 6065 provides that, with 
the anatomical loss of an eye, a 60 percent evaluation is 
assignable when there is impairment of visual acuity in the 
other eye of 20/70 or 20/100.  38 C.F.R. § 4.84a, DC 6065 
(2008).  A 70 percent evaluation is assignable when there is 
impairment of visual acuity in the other eye of 20/200.  An 
80 percent evaluation is assignable when there is impairment 
of visual acuity in the other eye of 15/200.  A 90 percent 
evaluation is assignable when there is impairment of visual 
acuity in the other eye of 10/200.  38 C.F.R. § 4.84a, DC 
6064 (2008).  A 100 percent evaluation is assignable when 
there is impairment of visual acuity in the other eye of 
5/200.  38 C.F.R. § 4.84a, DC 6063 (2008).  

An evaluation in excess of 60 percent is also assignable for 
impairment of field vision.  More specifically, a 70 percent 
evaluation is assignable for concentric contraction of the 
visual field, bilateral, to 15 degrees, but not to 5 degrees 
(or rate as 20/200 (6/60)).  38 C.F.R. § 4.84a, DC 6080 
(2008).  A 100 percent evaluation is assignable for 
concentric contraction of the visual field, bilateral, to 5 
degrees (or rate as 5/200 (1.5/60)).  38 C.F.R. § 4.84a, DC 
6080.

A 100 percent evaluation is also assignable for anatomical 
loss of both eyes or blindness in both eyes, having only 
light perception.  38 C.F.R. § 4.84a, DCs 6061, 6062 (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's eye disability 
picture more nearly approximates the criteria for an 
increased evaluation.  

During active service, the veteran sustained shell fragment 
wounds to the left eye, which resulted in extensive damage.  
These wounds twice necessitated orbital decompression, after 
which the veteran had no light perception.  A physician then 
performed an enucleation of the veteran's left eye.  Since 
then, the veteran has suffered multiple residuals of his left 
eye injury, including psychiatric problems with brain trauma, 
a left orbital disfiguring scar and bony defect and 
headaches, all of which are separately service connected, and 
the anatomical loss of the left eye.  This loss requires the 
use of a prosthesis.  

Such loss is to be rated at least 40 percent disabling 
depending upon the degree of impairment of visual acuity in 
the remaining eye.  During Physical Evaluation Board 
Proceedings conducted in May 1968, while the veteran was 
still in service, and during VA examinations conducted in 
August 1973, April 1974 and February 1990 and a VA treatment 
visit dated in 1992, the veteran had corrected visual acuity 
of between 20/20 and 20/40 in his right eye.      

In the late 1980s, the veteran developed retinopathy in his 
right eye secondary to his service-connected diabetes, which 
further impaired his vision.  During VA examinations 
conducted in August 1992, February 1994, June 2002, May 2004, 
October 2006 and July 2007 and VA and private treatment 
visits dated from November 1998 to November 2006, the veteran 
had corrected visual acuity of between 20/20 and 20/80 and 
contraction of his visual field to between 8.75 and 31 
degrees.  During the July 2007 VA examination, an examiner 
described both the vision loss and visual field loss as 
severe.  

During a VA examination conducted in May 2008, an examiner 
confirmed severe visual field loss.  During the same 
examination and a private visit dated in October 2008, the 
examiner and a physician noted further worsening of the 
veteran's vision.  On these dates, the veteran had corrected 
visual acuity of 20/200. 

In sum, the veteran's service-connected eye disability 
worsened in the late 1980s, after the veteran developed 
diabetic retinopathy, and again recently.  During the course 
of this appeal, however, it involved the anatomical loss of 
the left eye and diabetic retinopathy in the right eye, the 
latter of which resulted in visual acuity of, at worst, 
20/200 and contraction of the visual field to, at worst, 8.75 
degrees.  These findings warrant the assignment of a 70 
percent evaluation under DC 6064 or 6080.  In the absence of 
evidence establishing the anatomical loss of both eyes, 
blindness in the right eye with only light perception, or 
contraction of the visual field to 5 degrees, the Board may 
not assign the veteran's eye disability a 100 percent 
evaluation.  

The Board acknowledges the veteran's assertion that fairness 
dictates the assignment of a 100 percent evaluation for the 
loss of an eye and sympathizes with the veteran regarding the 
tragedy of such a loss.  The effect this loss has had on the 
veteran's life over the years is unimaginable.  Despite this, 
the Board is bound by, and must apply, the law and the 
regulations implementing such law.  According to pertinent 
law and regulations, the anatomical loss of one eye, alone, 
does not allow for the assignment of a 100 percent 
evaluation.  Rather, the rating schedule is designed to 
compensate individuals based on impairment of earning 
capacity.  Accordingly, regardless of the disability, whether 
the loss of an eye or PTSD, the evaluation assigned that 
disability is to be based upon the extent to which the 
individual is able to function in life despite associated 
disabling symptoms.  In any event, the Board reminds the 
veteran that he is not, as alleged, in receipt of a mere 60 
percent for the loss of any eye.  Rather, he is service 
connected for multiple compensable disabilities resulting 
from that loss, including, in part, scarring and an orbital 
defect.  As well, for these disabilities and all others that 
are service connected, but not related to the loss of the 
left eye, he is in receipt of a combined 100 percent 
evaluation, the maximum allowed by law.     

Based on the foregoing finding, the Board concludes that the 
criteria for an increased evaluation for an eye disability 
are met.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded a different evaluation in the future 
should his eye disability picture change.  38 C.F.R. § 4.1.  
At present, however, the above noted evaluation is the most 
appropriate given the medical evidence of record.  Given that 
the evidence supports this particular claim, it must be 
granted.    


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for hepatitis C is dismissed.

An evaluation of 70 percent for enucleation, left eye, with 
diabetic retinopathy, right eye, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




REMAND

The veteran claims entitlement to service connection for 
morphea or scleroderma with rheumatoid arthritis, including 
as secondary to service-connected hepatitis C, entitlement to 
an evaluation in excess of 70 percent for anxiety neurosis 
with a history of depressive reaction and PTSD with residuals 
of a brain trauma injury, entitlement to an evaluation in 
excess of 10 percent for postoperative residuals of a right 
knee injury, entitlement to an initial evaluation in excess 
of 10 percent for conjunctivitis, left eye, secondary to 
prosthesis, and entitlement to an initial compensable 
evaluation for lichen planus.  Additional action is necessary 
before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, since the RO last issued a supplemental statement of 
the case, in April 2008, May 2008 and July 2008, the RO 
associated with the claims file, or the veteran submitted 
directly to the Board, VA and private treatment records, a 
report of VA eye examination conducted in May 2008, and 
multiple written statements.  The RO has not yet considered 
this evidence in the first instance and there is no 
indication of record that the veteran has waived or wishes to 
waive his right to have the RO do so.  Given that this 
evidence is pertinent to the veteran's claims for service 
connection for morphea or scleroderma with rheumatoid 
arthritis, an increased evaluation for anxiety neurosis with 
a history of depressive reaction and PTSD with residuals of a 
brain trauma injury, and a higher initial evaluation for 
conjunctivitis, left eye, secondary to prosthesis, the RO 
must consider it in support thereof.  (The evidence is also 
pertinent to the claim for an increased evaluation for 
enucleation, left eye, with diabetic retinopathy, right eye; 
however, as previously explained, it supports the claim; 
there is thus no need to remand it for initial 
consideration.)  

Second, during the course of this appeal, the RO provided the 
veteran VCAA notice on his claims for increased evaluations 
for anxiety neurosis with a history of depressive reaction 
and PTSD with residuals of a brain trauma injury and 
postoperative residuals of a right knee injury, but given the 
Court's recent decision in Vazquez-Flores, such notice is 
inadequate.  It informed the veteran of the need to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of his service-connected neuropsychiatric and 
right knee disabilities.  It did not inform the veteran of 
the need to submit evidence describing the effect any 
worsening has on his employment and daily life.  Such notice 
also did not inform the veteran of the need to submit more 
specific evidence satisfying the criteria for increased 
ratings under the DCs pursuant to which his neuropsychiatric 
and right knee disabilities are rated.  This type of notice 
is necessary in this case as such DCs authorize increased 
evaluations based on specific criteria, rather than on a mere 
showing of a worsening of the disability and its effect upon 
his employment and daily life.  The veteran has not submitted 
any statements or taken any actions showing that he has 
actual knowledge of this requirement.  

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims for service connection 
for 
mor
phe
a 
or
scleroderma with rheumatoid arthritis and an increased 
eva
lua
tio
n 
for 
a 
rig
ht 
kne
e
disability are necessary.  To date, the RO has not obtained a 
med
ica
l 
opi
nio
n
regarding whether the veteran's morphea or scleroderma with 
rhe
uma
toi
d 
art
hri
tis 
is
related to his service-connected hepatitis C, as alleged.  
Mor
eov
er, 
alt
hou
gh 
the 
RO
afforded the veteran VA examinations of his right knee, the 
rep
ort
s 
of 
the
se
examinations are inadequate to decide the veteran's claim for 
an 
inc
rea
sed
evaluation for a right knee disability.  Therein, examiners 
not
ed 
tha
t 
the 
vet
era
n 
had
difficulty ambulating and used ambulatory aids, but they did 
not 
add
res
s 
whe
the
r
the veteran's need in this regard resulted from right knee 
ins
tab
ili
ty.  
Suc
h
information is necessary so that the Board can decide whether 
it 
can 
ass
ign 
the
veteran a separate evaluation for right knee instability.  

Fourth, in a February 2008 rating decision, the RO granted 
the veteran service connection for lichen planus and assigned 
that disability a noncompensable evaluation.  Thereafter, in 
written statements received in April 2008 and May 2008 and 
during his August 2008 hearing, the veteran expressed 
disagreement with the assigned effective date.  To date, the 
RO has not issued a statement of the case in response.  38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  This 
procedural defect must be cured on remand.  Once 
accomplished, the RO should return the veteran's claim for a 
higher initial evaluation for lichen planus to the Board for 
consideration only if the veteran perfects his appeal in a 
timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that, if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a substantive appeal, the Board is not required, and in fact, 
has no authority, to decide the claim).

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claims for increased 
evaluations for anxiety neurosis with a 
history of depressive reaction and PTSD 
with residuals of a brain trauma injury 
and postoperative residuals of a right 
knee injury, which satisfies the 
requirements of the Court's holding, 
noted above.  Such notice must inform the 
veteran of the need to submit evidence 
describing the effect any worsening of 
his neuropsychiatric and right knee 
disabilities have on his employment and 
daily life and satisfying the specific 
criteria for increased ratings under the 
DCs pursuant to which these disabilities 
are rated.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for morphea or 
scleroderma with rheumatoid arthritis, 
including as secondary to service-
connected hepatitis C.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose morphea, 
scleroderma and/or rheumatoid 
arthritis, if appropriate; 

b) offer an opinion regarding 
whether each disability is at 
least as likely as not related 
to the veteran's active 
service, or to a service-
connected disability, including 
hepatitis C; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an evaluation in excess of 10 percent 
for postoperative residuals of a right 
knee injury.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all right knee 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of 
motion and ankylosis;

b) characterize any subluxation 
or instability as slight, 
moderate or severe;

c) consider whether the 
veteran's right knee symptoms 
cause functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if 
so, describe the extent of this 
loss during flare-ups or after 
repetitive use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;

d) indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the right 
knee disability, to include 
reflex changes;

f) describe the impact of the 
veteran's right knee symptoms 
on his daily activities and 
employability; and

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

4.  Provide the veteran a statement of 
the case pertaining to the claim of 
entitlement to an initial compensable 
evaluation for lichen planus.  If the 
veteran then perfects his appeal of the 
RO's February 2008 rating decision by 
submitting a timely and adequate 
substantive appeal, return the claims 
file to the Board for appellate review.

5.  Readjudicate all claims that are 
properly prepared for appellate review 
based on all of the evidence of record, 
including that which the RO associated 
with the claims file and the veteran 
submitted directly to the Board after 
February 2008.  Consider the veteran's 
claim for service connection for morphea 
or scleroderma with rheumatoid arthritis 
on a secondary basis, including as due to 
service-connected hepatitis C.  
Thereafter, if any benefit sought on 
appeal is not granted, provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


